Citation Nr: 1705117	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  15-42 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) or Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


(The issues of entitlement to service connection for a gynecological disorder and rhinitis, and entitlement to a total rating for compensation purposes based upon individual unemployability will be addressed by the Board in a separate decision.)



INTRODUCTION

The Veteran served on active duty from October 2006 to November 2008.  This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Atlanta, Georgia.


REMAND

The Veteran is seeking educational assistance benefits under the Post-9/11 GI Bill or under the MGIB.  She served on active duty from October 2006 to November 2008.  Her report of separation, Form DD 214, listed her character of service as "Under Honorable Conditions (General)," and noted the narrative reason for her separation as misconduct. 

Military service personnel records contain a Notification Memorandum dated in October 2008, which recommended the Veteran's discharge for minor disciplinary infractions.  Such infractions included, but were not limited to, failing to report to her appointment place of duty, failing to follow orders, and making unauthorized purchases on her government travel card.  It was recommended that she receive an Under Honorable Conditions, General discharge.  In her response to the Notification Memorandum, the Veteran indicated that she had a rough time adapting to the Air Force, experienced problems at home, and had severe depression.  She further indicated these things caused her to make "poor decisions" and that she sought help for her depression.  Service connection has been established for major depressive disorder rated as 100 percent disabling effective November 6, 2008, the day following her discharge from service.  

A.  Montgomery GI Bill 

An individual may establish eligibility for basic educational assistance under MGIB by satisfying certain service prerequisites.  An individual may establish eligibility by showing that she first entered active duty as a member of the armed forces after June 30, 1985.  The individual must also demonstrate that she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 2014); 38 C.F.R. § 21.7042(a)(2) (2016). 

After completing the service requirement, the individual must be discharged from the service with an honorable discharge.  Alternatively, if the service requirements are not met, the individual may still be eligible for basic educational assistance if discharged or released from active duty service for a service-connected disability; for a medical condition which preexisted service on active duty and which VA determines in not service-connected; under 10 U.S.C. § 1173 (hardship discharge); or for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the military department in accordance with regulations prescribed by the Secretary of Defense.  See 
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(4). 

B.  Post-9/11 GI Bill 

The minimum service requirements for eligibility for educational assistance under the Post-9/11 GI Bill.  Generally, to be eligible for educational assistance benefits under the Post-9/11 GI Bill, an individual must have served on active duty for a minimum of 90 days after September 10, 2001.  See 38 C.F.R. § 21.9520 (2016).  The service requirement is also met by an individual who serves a minimum of 30 continuous days of active duty, and after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

After completing the service requirement, the individual must be discharged from service with an honorable discharge, or have been discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; hardship, as determined by the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 C.F.R. § 21.9505. 

C.  Character of Discharge 

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if the service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4) (2016).  In addition, a discharge under this provision is not a bar to the payment of benefits if it is found that the person was insane at the time of the committing the offense that caused such discharge or release.  See 38 C.F.R. § 3.12(a). 

Given that service-connection has been awarded for major depressive disorder and the Veteran alleged that her depression caused her to make "poor decisions" in defense of her behavior during service leading to the discharge recommendation, the RO must first undertake any additional development in order to clarify the facts and circumstances surrounding the Veteran's separation from service.  The RO, must also consider in the first instance, whether a mental condition, to include depression, interfered with her performance of duty but was not characterized as a disability and did not result from her own misconduct.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must undertake any additional notice and development in order to clarify the facts and circumstances surrounding the Veteran's separation from service, to include the reason and character of discharge from active duty service.
 
2.  Thereafter, the RO must consider the Veteran's character of discharge (Under Honorable Conditions - General) and determine whether a mental condition, to include major depressive disorder, interfered with the Veteran's performance of duty but was not characterized as a disability and did not result from her own misconduct.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

